
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27


SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF OCTOBER 26, 2001

AMONG

PETCO ANIMAL SUPPLIES, INC.,

as Borrower,

THE LENDERS LISTED THEREIN,

as Lenders,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arranger, Joint Book-Runner and sole Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arranger, Joint Book-Runner and Sole Administrative Agent

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent

--------------------------------------------------------------------------------





PETCO ANIMAL SUPPLIES, INC.
SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT


        This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of July 31, 2002 and entered into by and among PETCO
ANIMAL SUPPLIES, INC., a Delaware corporation ("Company"), the financial
institutions executing the Consent of Lender (the "Consent") in the form of
Exhibit A annexed hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Wells
Fargo"), as administrative agent for Lenders (in such capacity, "Administrative
Agent"), and, solely for purposes of Section 4 hereof, the Credit Parties (as
defined in Section 4 hereof), and is made with reference to that certain Amended
and Restated Credit Agreement dated as of October 26, 2001 as amended by the
Limited Waiver, Consent and Amendment Regarding Limited Public Offering dated as
of February 1, 2002 (as so amended, the "Credit Agreement"), by and among
Company, Lenders, Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as
Syndication Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation
Agent. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.


RECITALS


        WHEREAS, Company and Lenders desire to amend the Credit Agreement to add
New Tranche C Term Loans in the aggregate principal amount of $193,500,000, the
proceeds of which will be used to refinance all of the Tranche B Term Loans
outstanding immediately prior to the occurrence of the Second Amendment
Effective Date and to amend the Credit Agreement in certain other respects, all
as more specifically set forth below.

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

        Section 1.    AMENDMENTS TO THE CREDIT AGREEMENT    

        1.1    Amendments to Section 1: Provisions Relating to Defined Terms    

        A.    Subsection 1.1 of the Credit Agreement is hereby amended by adding
thereto the following definitions, which shall be inserted in proper
alphabetical order:

        "Second Amendment" means the Second Amendment to Amended and Restated
Credit Agreement, dated as of July 31, 2002, by and among Company, Requisite
Lenders, all Lenders having Tranche C Term Loan Commitments and Administrative
Agent.

        "Second Amendment Effective Date" means the date on which the Second
Amendment became effective in accordance with its terms.

        "Tranche C Term Lender" means a Lender with Tranche C Term Loan
Exposure.

        "Tranche C Term Loans" means the Loans made to the Company pursuant to
subsection 2.1A(ii)(b).

        "Tranche C Term Loan Commitment" means the commitment of a Lender to
make a Tranche C Term Loan to Company pursuant to subsection 2.1A(ii)(b), and
"Tranche C Term Loan Commitments" means such commitments of all Lenders in the
aggregate.

        "Tranche C Term Notes" means any promissory notes of Company issued
pursuant to subsection 2.1E to evidence the Tranche C Term Loans of any Lenders,
substantially in the form of Exhibit B to the Second Amendment, as they may be
amended, supplemented or otherwise modified from time to time.

1

--------------------------------------------------------------------------------


        B.    Subsection 1.1 of the Credit Agreement is hereby further amended
by (i) replacing the letter "B" with the letter "C" in the following defined
terms: "New Tranche B Term Loan Commitments", "New Tranche B Term Loan Lender",
"New Tranche B Term Loans" and "Tranche B Term Loan Exposure", and
(ii) replacing the letter "B" with the letter "C" in the definitions of "Class",
"Loans", "Notes", "Requisite Lenders", "Term Loan Exposure" and "Term Loans."

        C.    Subsection 1.1 of the Credit Agreement is hereby further amended
by deleting the definitions of "Increased Amount Date", "Payment Office" and
"Transaction Costs" in their entirety and substituting the following therefor,
as applicable:

        "Increased Amount Date" has the meaning assigned to that term in
subsection 2.1(A)(ii)(b)(A).

        "Payment Office" means the office of Administrative Agent and Swing Line
Lender as may from time to time be designated as such in a written notice
delivered by Administrative Agent and Swing Line Lender to Company and each
Lender.

        "Transaction Costs" means the fees, costs and expenses payable or
reimbursable by Company or any of its Subsidiaries in connection with the
transactions contemplated by (i) the Loan Documents and the Related Agreements,
(ii) the refinancing of the Existing Senior Subordinated Notes, (iii) the
Limited Waiver, Consent and Amendment Regarding Initial Public Offering dated as
of February 1, 2002 and (iv) the Second Amendment.

        1.2    Amendments to Section 2: Amounts and Terms of Commitments and
Loans    

        A.    Subsection 2.1A of the Credit Agreement is hereby amended by
inserting "(a)" at the beginning of the phrase "Tranche B Term Loans" in
clause (ii) thereof, and adding at the end thereof a new clause (b) as follows:

        "(b) Tranche C Term Loans. Each Lender severally agrees to lend to
Company on the Second Amendment Effective Date an amount not exceeding its Pro
Rata Share of the aggregate amount of the Tranche C Term Loan Commitments to be
used for the purposes identified in subsection 2.5C. The original amount of each
Lender's Tranche C Term Loan Commitment is set forth opposite its name on
Schedule 1 annexed to the Second Amendment and the aggregate amount of the
Tranche C Term Loan Commitments is $193,500,000. Each Lender's Tranche C Term
Loan Commitment (which term for purposes of this sentence shall not include the
New Tranche C Term Loan Commitments) shall expire immediately and without
further action on August 6, 2002 if the Tranche C Term Loans are not made on or
before that date. Company may make only one borrowing under the Tranche C Term
Loan Commitments (which term for purposes of this sentence shall not include the
New Tranche C Term Loan Commitments). Amounts borrowed under this subsection
2.1A(ii)(b) and subsequently repaid or prepaid may not be reborrowed."

        B.    The paragraph immediately following subsection 2.1A(ii) of the
Credit Agreement is hereby amended by replacing the letter "B" with the letter
"C" in the defined terms "Tranche B Term Loan Commitments", "Tranche B Term
Loans", "New Tranche B Term Loan Commitments", "New Tranche B Term Loans", and
"New Tranche B Term Loan Lender".

        C.    Subsections 2.1D(ii) and 2.1D(iii) of the Credit Agreement are
hereby amended by replacing the defined term "Tranche B Term Loan" with the
defined term "Tranche C Term Loan."

        D.    Subsection 2.1E of the Credit Agreement is hereby amended by
adding the following at the end of the first paragraph thereof:

        "On the Second Amendment Effective Date, Company will execute and
deliver to each Lender having a Tranche C Term Loan Commitment a Tranche C Term
Note substantially in the form of Exhibit B to the Second Amendment to evidence
that Lender's Tranche C Term Loans, with appropriate insertions. If requested by
any Lender by written notice to Company (with a copy to

2

--------------------------------------------------------------------------------


Administrative Agent), Company shall execute and deliver to such Lender (and/or,
if applicable and if so specified in such notice, to any Person who is an
assignee of such Lender pursuant to subsection 10.1) promptly after Company's
receipt of such notice a promissory note or promissory notes to evidence such
Lender's Tranche C Term Loan substantially in the form of Exhibit B to the
Second Amendment, with appropriate insertions."

        E.    Subsection 2.2A of the Credit Agreement is hereby amended by
adding the following new subsection (iv) at the end thereof:

        "(iv) Subject to the provisions of subsections 2.2E and 2.7, the Tranche
C Term Loans shall bear interest on and after the Second Amendment Effective
Date through maturity as follows:

        (a)  if a Base Rate Loan, then at the sum of the Base Rate plus 2.00%;
or

        (b)  if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate plus 3.00%."

        F.    Subsections 2.2B(v) and 2.2B(vi) of the Credit Agreement are
hereby amended by replacing the defined term "Tranche B Term Loans" with the
defined term "Tranche C Term Loans."

        G.    Subsection 2.2D of the Credit Agreement is hereby amended by
replacing the defined term "Tranche B Term Loans" with the defined term "Tranche
C Term Loans."

        H.    Subsection 2.4A of the Credit Agreement is hereby amended by
inserting "(a)" at the beginning of the phrase "Scheduled Payments of Tranche B
Term Loans" in clause (ii) thereof, and adding at the end thereof a new
clause (b) as follows:

3

--------------------------------------------------------------------------------


        "(b) Scheduled Payments of Tranche C Term Loans. Company shall make
principal payments on the New Tranche C Term Loans in installments on dates and
in the amounts set forth below:

Date


--------------------------------------------------------------------------------

  Scheduled Repayment of Tranche C Term Loans

--------------------------------------------------------------------------------

September 30, 2002   $ 500,000 December 31, 2002   $ 500,000 March 31, 2003   $
500,000 June 30, 2003   $ 500,000 September 30, 2003   $ 500,000 December 31,
2003   $ 500,000 March 31, 2004   $ 500,000 June 30, 2004   $ 500,000 September
30, 2004   $ 500,000 December 31, 2004   $ 500,000 March 31, 2005   $ 500,000
June 30, 2005   $ 500,000 September 30, 2005   $ 500,000 December 31, 2005   $
500,000 March 31, 2006   $ 500,000 June 30, 2006   $ 500,000 September 30, 2006
  $ 500,000 December 31, 2006   $ 23,500,000 March 31, 2007   $ 23,500,000 June
30, 2007   $ 23,500,000 September 30, 2007   $ 23,500,000 December 31, 2007   $
23,500,000 March 31, 2008   $ 23,500,000 June 30, 2008   $ 23,500,000 October 2,
2008   $ 20,500,000 Total:   $ 193,500,000    

--------------------------------------------------------------------------------

provided that the scheduled installments of principal of the Tranche C Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche C Term Loans in accordance with subsection
2.4B(iv); and provided, further that the Tranche C Term Loans (including any New
Tranche C Term Loans) and all other amounts owed hereunder with respect to the
Tranche C Term Loans (including any New Tranche C Term Loans) shall be paid in
full no later than October 2, 2008, and the final installment payable by Company
in respect of the Tranche C Term Loans (including any New Tranche C Term Loans)
on such date shall be in the amount, if such amount is different from that
specified above, sufficient to repay all amounts owing by Company under this
Agreement with respect to the Tranche C Term Loans."

        I.    Subsections 2.4B(i) and 2.4B(iv) of the Credit Agreement are
hereby amended by replacing the letter "B" with the letter "C" in the defined
terms "Tranche B Term Lender", "Tranche B Term Lenders", "Tranche B Term Loan"
and "Tranche B Term Loans."

        J.    Subsection 2.5 of the Credit Agreement is hereby amended adding a
new subparagraph D at the end thereof:

        "D. Tranche C Term Loans. The proceeds of the Tranche C Term Loans shall
be applied on the Second Amendment Effective Date by Company to repay in full
the Tranche B Term Loans outstanding immediately prior to the occurrence of the
Second Amendment Effective Date."

4

--------------------------------------------------------------------------------


        1.3    Amendments to Section 7: Negative Covenants of Company.    

        A.    Subsection 7.8 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

        "7.8 Consolidated Capital Expenditures.

        Company shall not, and shall not permit its Subsidiaries to, make or
incur (i) Consolidated Capital Expenditures in an aggregate amount in excess of
(x) $68,860,710 for the Fiscal Year ending on the Saturday closest to January 31
in 2003, (y) $85,000,000 for each Fiscal Year ending on the Saturday closest to
January 31 in 2004 and 2005, and (z) $90,000,000 for each Fiscal Year thereafter
(such amount, for each Fiscal Year, the "Maximum Expenditure Amount"), provided
that the Maximum Expenditure Amount for any Fiscal Year, beginning with the
Fiscal Year ending in 2004, shall be increased by an amount equal to the excess,
if any, of the Maximum Expenditure Amount for the previous year (without giving
effect to any previous adjustment made in accordance with this proviso) over the
actual amount of Consolidated Capital Expenditures for such previous Fiscal
Year, but in no event shall such increase exceed 10% of the Maximum Expenditure
Amount for such previous Fiscal Year."

        1.4    Amendments to Section 10: Miscellaneous.    

        A.    Subsection 10.1B (i) is hereby amended by (i) replacing the
defined term "Tranche B Term Loans" with the term "Tranche C Term Loans", and
(ii) adding the phrase "or Exhibit B to the Second Amendment" immediately
following the phrase "Exhibit IV-B, Exhibit V, or Exhibit VI annexed hereto" in
the last sentence thereof.

        1.5    Amendments to Exhibits.    

        A.    Exhibit I (Notice of Borrowing) and Exhibit II (Notice of
Conversion/Continuation) to the Credit Agreement are hereby amended by replacing
the defined term "Tranche B Term Loans" with the defined term "Tranche C Term
Loans."

        B.    Exhibit X (Form of Assignment Agreement) to the Credit Agreement
is hereby amended by replacing the defined terms "Tranche B Term Loan" and
"Tranche B Term Loans" with the defined terms "Tranche C Term Loan" and "Tranche
C Term Loans", respectively.

        Section 2.    CONDITIONS TO EFFECTIVENESS    

        This Amendment shall become effective only upon the satisfaction of all
of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the "Second Amendment Effective Date"):

        A.    Documents.    On or before the Second Amendment Effective Date,
Company shall, and shall cause each other Loan Party to, deliver to Lenders (or
to Administrative Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender and its counsel) the following, each, unless
otherwise noted, dated the Second Amendment Effective Date:

        1.    Resolutions of Company's Board of Directors approving and
authorizing the execution, delivery, and performance of this Amendment and
approving and authorizing the execution, delivery and payment of the Tranche C
Term Notes, certified as of the Second Amendment Effective Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

        2.    Signature and incumbency certificates of the officers of Company
and each Credit Support Party executing this Amendment or the Tranche C Term
Notes;

        3.    Copies of this Amendment executed by Company and each Credit
Support Party; and

5

--------------------------------------------------------------------------------




        4.    If requested by any Lender at least two Business Days prior to the
Second Amendment Effective Date, a promissory note or promissory notes executed
by Company to evidence such Lender's Tranche C Term Loan, substantially in the
form of Exhibit B, with appropriate insertions.

        B.    Opinion of Counsel.    Lenders and their respective counsel shall
have received originally executed copies of one or more favorable written
opinions of Latham & Watkins, counsel for Loan Parties, in form and substance
reasonably satisfactory to Administrative Agent and its counsel, dated as of the
Second Amendment Effective Date, with respect to the enforceability of this
Amendment and the Tranche C Term Notes and the matters covered in the opinions
referred to in Subsection 4.2E of the Credit Agreement.

        C.    Execution of Amendment.    The execution of a counterpart hereof
by Loan Parties, Administrative Agent, Requisite Lenders and all Lenders having
Tranche C Term Loan Commitments and receipt by Company of written or telephonic
notification of such execution and authorization of delivery thereof.

        D.    Completion of Proceedings.    On or before the Second Amendment
Effective Date, all corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Administrative Agent and such counsel, and Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

        E.    Payment of Tranche B Term Loans.    The Tranche B Term Loans,
including all interest thereon and all amounts payable under Subsection 2.6D, if
any, shall have been paid in full.

        F.    Payment of Fees.    Company shall have paid to Administrative
Agent, for distribution as appropriate, fees in the amount separately agreed
upon between Company and Administrative Agent.

        G.    Officer's Certificate.    Company shall have delivered to
Administrative Agent and Lenders an Officer's Certificate, in form and substance
reasonably satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 of the Credit Agreement are true,
correct and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date (or, to
the extent such representations and warranties relate to an earlier date, such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Company shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the Second
Amendment Effective Date. Notwithstanding the foregoing, Administrative Agent
and Lenders acknowledge and agree that the schedules to the representations and
warranties contemplated by Section 5 of the Credit Agreement shall be deemed to
be supplemented by the additional schedules provided by Company to the
Administrative Agent and Lenders prior to the date hereof.

        Section 3.    COMPANY'S REPRESENTATIONS AND WARRANTIES    

        In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, Company represents and warrants
to each Lender that the following statements are true, correct and complete in
all material respects:

        A.    Corporate Power and Authority.    Each Loan Party has all
requisite corporate, limited partnership or limited liability company power and
authority to enter into this Amendment, to issue the Tranche C Term Notes and to
carry out the transactions contemplated by, and perform its obligations under,
the Credit Agreement as amended by this Amendment (the "Amended Agreement").

6

--------------------------------------------------------------------------------


        B.    Authorization of Agreements.    The execution and delivery of this
Amendment, the performance of the Amended Agreement and the issuance, delivery
and payment of the Tranche C Term Notes have been duly authorized by all
necessary corporate, limited partnership or limited liability company action on
the part of each Loan Party, as the case may be.

        C.    No Conflict.    The execution and delivery by each Loan Party of
this Amendment and the issuance, delivery and payment of the Tranche C Term
Notes do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to such Loan Party, the Certificate
or Articles of Incorporation or other organizational documents or Bylaws of such
Loan Party or any order, judgment or decree of any court or other agency of
government binding on such Loan Party, (ii) except as set forth in Schedule 5.2B
of the Credit Agreement, conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such Loan Party which breach or default could reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of such
Loan Party (other than Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) except as set forth in
Schedule 5.2B of the Credit Agreement, require any approval of stockholders or
any approval or consent of any Person under any Contractual Obligation of such
Loan Party, except for such approvals or consents which have been obtained on or
before the Second Amendment Effective Date and disclosed in writing to Lenders
or for which the failure to obtain would not reasonably be expected to result in
a Material Adverse Effect.

        D.    Governmental Consents.    The execution and delivery by each Loan
Party of this Amendment, the performance by such Loan Party of the Amended
Agreement and the issuance, delivery and payment of the Tranche C Term Notes by
the Company do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any federal, state or
other governmental authority or regulatory body, except for those registrations,
consents, approvals, notices or other actions which have been obtained on or
before the Second Amendment Effective Date.

        E.    Binding Obligation.    This Amendment and the Amended Agreement
have been duly executed and delivered by each Loan Party party thereto and are,
and the Tranche C Term Notes, when executed and delivered, will be, the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability.

        F.    Incorporation of Representations and Warranties From Credit
Agreement.    The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date. The schedules to the representations and warranties contemplated by
Section 5 of the Credit Agreement shall be deemed to be supplemented by the
additional schedules provided by Company to Administrative Agent and Lenders
prior to the date hereof.

        G.    Absence of Default.    No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

        Section 4.    ACKNOWLEDGEMENT AND CONSENT    

        Pursuant to the terms of the Credit Agreement (i) each Loan Party
pledged and granted a security interest in certain of its real property,
(ii) each domestic Loan Party pledged all of its capital stock in

7

--------------------------------------------------------------------------------


each of its subsidiaries, whether then existing or thereafter created or
acquired, (iii) each of IPSD, Southwest Inc., Southwest L.P., Pet Concepts and
PM Management (as each such term is defined in the Master Confirmation)
guaranteed the obligations of Company, and (iv) each Loan Party granted a
security interest in substantially all of its assets to the Secured Party (as
defined in the Master Confirmation), whether then existing or thereafter
created.

        Company and the Subsidiary Guarantors are collectively referred to
herein as the "Credit Support Parties", and the Collateral Documents and
Subsidiary Guaranty are collectively referred to herein as the "Credit Support
Documents."

        Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all Secured Obligations (as such term is
defined in the applicable Credit Support Document), including without limitation
the payment and performance of all such Secured Obligations in respect of the
Obligations of Company now or hereafter existing under or in respect of the
Amended Agreement and the Notes defined therein. Each Credit Support Party
acknowledges and agrees that any of the Credit Support Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment. Each
Credit Support Party represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Support Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
Notwithstanding the foregoing, Administrative Agent and Lenders acknowledge and
agree that the schedules to the representations and warranties contemplated by
the Amended Agreement and Credit Support Documents shall be deemed to be
supplemented by the additional schedules provided by each Credit Support Party
to the Administrative Agent and Lenders prior to the date hereof.

        Each Credit Support Party (other than Company) acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment, such Credit Support Party is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Credit Support Party to any future amendments to the Credit
Agreement.

        Section 5.        MISCELLANEOUS    

        A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

          (i)  On and after the date hereof, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

        (ii)  Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        (iii)  The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or

8

--------------------------------------------------------------------------------


remedy of Administrative Agent or any Lender under, the Credit Agreement or any
of the other Loan Documents.

        B.    Fees and Expenses.    Payment of all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement with respect to this
Amendment shall be paid by Company.

        C.    Headings.    Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

        D.    Applicable Law.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        E.    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

    PETCO ANIMAL SUPPLIES, INC.
 
 
By:
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Executive Vice President and Chief Financial
Officer
 
 
INTERNATIONAL PET SUPPLIES AND DISTRIBUTION, INC., solely for purposes of
Section 4
 
 
By:
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Senior Vice President and Chief Financial
Officer
 
 
PETCO SOUTHWEST, INC., solely for purposes of Section 4
 
 
By:
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Senior Vice President and Chief Financial
Officer
 
 
PET CONCEPTS INTERNATIONAL, solely for purposes of Section 4
 
 
By:
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Senior Vice President and Chief Financial
Officer
 
 
PM MANAGEMENT INCORPORATED, solely for purposes of Section 4
 
 
By:
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Senior Vice President and Chief Financial
Officer

S-1

--------------------------------------------------------------------------------


 
 
PETCO SOUTHWEST L.P., solely for purposes of Section 4
 
 
By
PETCO ANIMAL SUPPLIES, INC.
 
 
Its General Partner
 
 
By:
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Executive Vice President and Chief Financial
Officer
 
 
Address: 9125 Rehco Road
San Diego, California 92121
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent
 
 
By:
/s/  ALEX Y. KIM      

--------------------------------------------------------------------------------

    Name: Alex Y. Kim     Title: Vice President

S-2

--------------------------------------------------------------------------------




EXHIBIT A

CONSENT OF LENDER


        This Consent of Lender is delivered by the undersigned Lender with
reference to that certain Second Amendment to Amended and Restated Credit
Agreement dated as of July 31, 2002 (the "Second Amendment"), by and among PETCO
Animal Supplies, Inc., a Delaware corporation, the Lenders party thereto
("Lenders"), Wells Fargo Bank, National Association, as Administrative Agent,
Goldman Sachs Credit Partners L.P., as Syndication Agent, and General Electric
Capital Corporation, as Documentation Agent. The undersigned Lender hereby
consents to the Second Amendment.

   

--------------------------------------------------------------------------------

[Name of Lender]
 
 
By:
       

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TRANCHE C TERM NOTE

PETCO ANIMAL SUPPLIES, INC.

PROMISSORY NOTE DUE OCTOBER 2, 2008


$     [Date]  

--------------------------------------------------------------------------------

   

        FOR VALUE RECEIVED, PETCO ANIMAL SUPPLIES, INC., a Delaware corporation
("Company"), promises to pay to the order of                        ("Payee") or
its registered assigns the principal amount of                        
($                        ) or, if less, the aggregate unpaid principal amount
of all Tranche C Term Loans made by Payee pursuant to the Amended and Restated
Credit Agreement (as hereinafter defined) on October 2, 2008 in the installments
referred to below.

        Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Amended and Restated Credit Agreement dated as of October 26, 2001 by and among
Company, the financial institutions listed therein as Lenders, Goldman Sachs
Credit Partners L.P., as Syndication Agent, and Wells Fargo Bank, National
Association, as Administrative Agent (said Amended and Restated Credit
Agreement, as it has been and may be amended, supplemented or otherwise modified
from time to time, being the "Amended and Restated Credit Agreement", the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

        Company shall make principal payments on this Note in consecutive
quarterly installments, commencing on September 30, 2002 and ending on
October 2, 2008. Each such installment shall be due on the date specified in the
Amended and Restated Credit Agreement and in an amount determined in accordance
with the provisions thereof; provided that the last such installment shall be in
an amount sufficient to repay the entire unpaid principal balance of this Note,
together with all accrued and unpaid interest thereon.

        This Note is one of Company's "Tranche C Term Notes" in the aggregate
principal amount of $193,500,000 and is issued pursuant to and entitled to the
benefits of the Amended and Restated Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Tranche C Term Loan evidenced hereby was made and is to be repaid.

        All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Funding and Payment Office or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Amended and
Restated Credit Agreement. Unless and until an Assignment Agreement effecting
the assignment or transfer of this Note shall have been accepted by
Administrative Agent and recorded in the Register as provided in subsection
10.1B(ii) of the Amended and Restated Credit Agreement, Company and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loan evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Company hereunder with respect to payments
of principal of or interest on this Note.

        Whenever any payment on this Note shall be stated to be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note.

B-1

--------------------------------------------------------------------------------


        This Note is subject to mandatory prepayment as provided in subsection
2.4B(iii) of the Amended and Restated Credit Agreement and to prepayment at the
option of Company as provided in subsection 2.4B(i) of the Amended and Restated
Credit Agreement.

        THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

        Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Amended and Restated
Credit Agreement.

        The terms of this Note are subject to amendment only in the manner
provided in the Amended and Restated Credit Agreement.

        This Note is subject to restrictions on transfer or assignment as
provided in subsections 10.1 and 10.16 of the Amended and Restated Credit
Agreement.

        Company promises to pay all costs and expenses, including reasonable
attorneys' fees, all as provided in subsection 10.2 of the Amended and Restated
Credit Agreement, incurred in the collection and enforcement of this Note.
Company and any endorsers of this Note hereby consent to renewals and extensions
of time at or after the maturity hereof, without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

B-2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

    PETCO ANIMAL SUPPLIES, INC.
 
 
By:
       

--------------------------------------------------------------------------------

    Name: James M. Myers     Title: Executive Vice President and Chief Financial
Officer

B-3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27



PETCO ANIMAL SUPPLIES, INC. SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
RECITALS
EXHIBIT A CONSENT OF LENDER
EXHIBIT B FORM OF TRANCHE C TERM NOTE PETCO ANIMAL SUPPLIES, INC. PROMISSORY
NOTE DUE OCTOBER 2, 2008
